DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of ornidazole (racemic) and a β-lactam antibiotic , as well as Brucella melitensis, in the reply filed on December 23, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Claims
	Claims 1-8 and 12-20 are pending.  Claims 4, 6, 7, and 12-16 are withdrawn.  Claims 1, 2, 3, 5, 8, and 17-20 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 8, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liou (US2018/0221542) (filed January 18, 2017).
	
The examiner notes that the instant claims are directed to prophylaxis.  As such, the claims only require a subject that is merely capable of having a claimed disease, e.g.  As such, the prior art does not need to recite Brucella melitensis to have a de facto effect of preventing such infection if the active steps being undertaken can have such effect in a subject that is capable of having such condition.  This is relevant to claims 18 and 19, limited to the same.
Liou teaches gastrointestinal infections with a complex of antibiotic and/or antimicrobial agents. See par. 11.  The antibiotic can be amoxicillin and a complex can include a nitroimidazole. See par. 31.  The nitroimidazole includes metronidazole and ornidazole, among a list of 5. See par. 36.  In one embodiment the mixture includes amoxicillin and metronidazole. See par. 40.  A POSA understands that this would include a mixture of amoxicillin with one of the few listed functionally equivalent nitroimidazole compounds, including ornidazole.
	Ornidazole is interpreted to include the racemic form, absent evidence to the contrary.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to treat and/or prevent a claimed bacterial disease with the claimed agents in view of the teachings of Liou.  One would be motivated to do so because Liou teaches treating such conditions, including GI infections with a combination of amoxicillin and a nitroimidazole.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed methods in view thereof.

Claims 1, 2, 3, 5, 8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al., (US2012/0134975).
	The examiner notes that the instant claims are directed to prophylaxis.  As such, the claims only require a subject that is merely capable of having a claimed disease, e.g.  As such, the prior art does not need to recite Brucella melitensis to have a de facto effect of preventing such infection if the active steps being undertaken can have such effect in a subject that is capable of having such condition.  This is relevant to claims 18 and 19, limited to the same.	
Hyde teaches modified red cells to treat conditions, comprising an antibiotic including ampicillin for treating pathogens, including Brucella melitensis, clostridium spp., bacillus anthracis, as well as a number of Yersinia pathogens. See par. 30.  In an embodiment, the composition can comprise a GI parasite. See par. 33.  In another embodiment, an antiparasitic agent in the composition includes ornidazole. See par. 21 and par. 332.  Antibiotics can include beta-lactam compounds, including amoxicillin. See par. 322.  A modified red blood cells can include an antibiotic and an antiparasitic including amoxicillin and ornidazole. See prior art claims 19, 21, and 24.  The composition can be used therapeutically and prophylactically. See par. 86.  Gastrointestinal parasites are a specific target for administration. See par. 329.
Ornidazole is interpreted to include the racemic form, absent evidence to the contrary.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to treat and/or prevent a claimed bacterial disease with the claimed agents in view of the teachings of Hyde.  One would be motivated to do so because Hyde teaches treating pathogens, including Brucella melitensis, clostridium spp., bacillus anthracis, as well as a number of Yersinia pathogens with an antibiotic and antiparasitic agent, including amoxicillin and ornidazole.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed methods in view thereof.

Claims 1, 2, 3, 5, 8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kapsner et al., (US2016/0113921).
	The examiner notes that the instant claims are directed to prophylaxis.  As such, the claims only require a subject that is merely capable of having a claimed disease, e.g.  As such, the prior art does not need to recite Brucella melitensis to have a de facto effect of preventing such infection if the active steps being undertaken can have such effect in a subject that is capable of having such condition.  This is relevant to claims 18 and 19, limited to the same.
Kapsner teaches combinations of two or more antibacterial drugs for use in treatment and prophylaxis of bacterial infections. See par. 2.  Preferably, at least one further antibiotic is a beta-lactam, including amoxicillin and clavulanic acid. See par.’s 93, 141-148.  Nitroimidazole compounds, including ornidazole are claimed in prior art claim 5.
Ornidazole is interpreted to include the racemic form, absent evidence to the contrary.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to treat and/or prevent a claimed bacterial disease with the claimed agents in view of the teachings of Kapsner.  One would be motivated to do so because Kapsner teaches treating such conditions, including GI infections with a combination of amoxicillin and a nitroimidazole.  As such, there is a reasonable and predictable expectation of success in arriving at the claimed methods in view thereof.
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/JARED BARSKY/Primary Examiner, Art Unit 1628